DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claims 19 and 28 in the amendment filed on 11/15/2022. Claims 19-36 are currently pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 11/15/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on 11/15/2022 with respect to the claims 19-38 have fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s arguments.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on page 8 of the Remarks that the amended claims 19 and 28 overcome the rejections under the 35 U.S.C. 112.
     In response to the Applicant’s argument, the Examiner respectfully disagrees because the amended/added features not only overcome the rejections under the 35 U.S.C. 112 but also raise new issues which are not defined and support by the Applicant’s instant specification. Therefore, additional rejections under the 35 U.S.C. 112 are addressed in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The enablement of the present invention is provided in the paragraphs [00120] and [00128] – [00130], and Figure 17 of the Applicant’s instant disclosure which disclose “Figure 17 illustrates an example vector analysis embodiment utilizing a machine learning algorithm to generate a model document that will later be used to compare to one or more unknown documents in order to assign each unknown document a score” (see e.g., paragraph [00120]), and the determined perfect document is then used to compare against one or more unknown documents in order to assign each unknown document a relevant score, and display the unknown documents having highest relevant scores.

Claims 19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

	As per claims 19 and 28, the claims recite the newly added feature “store the document vector in the memory” which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 19 and 28, the claims recite “perform vector analysis on the one or more relevant files to produce information about an unknown file” which renders the claims indefinite. The claims and the specification provide no guidance as how the “vector analysis” is being performed? And what type/kind of “information” is being produced? However, the paragraph [00120] in the Applicant’s instant specification describes “Figure 17 illustrates an example vector analysis embodiment utilizing a machine learning algorithm to generate a model document that will later be used to compare to one or more unknown documents in order to assign each unknown document a score.” Clarifications are respectfully required.
	
	As per claims 19 and 28, the claims recite “produce a document vector based on averages of the plurality of first scores, wherein the document vector comprises a document for the one or more semantic concepts” wherein the “document vector” is being produced, however the “document vector” renders the claims as indefinite. The claims provide no guidance as on what purpose the “document vector” is recited in the claims and/or how the “document vector” is being utilized/used for tangible result(s) as an essential matter described by the Applicants as necessary to practice the invention. See MPEP § 2172.01. Clarification is respectfully required.

	As per claims 19 and 28, the claims recite newly added feature “compare the unknown file with a model document” wherein the “model document” renders the claims indefinite. The claims provide no guidance as how the “model document” is defined or introduced in order to be used in comparison. Clarification or correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 19-36 would be allowable if rewritten or amended to overcome the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
After conducting different searches in PE2E - SEARCH, Similarity Search, Google Scholar and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receive one or more relevant files identified according to one or more semantic concepts;
	identify one or more words in the one or more relevant files;
	count of each of the one or more words for each of the one or more relevant files;
	identify one or more n-grams based on the one or more words identified in the one or more relevant files, wherein an n-gram is one or more combinations of the one or more words;
	produce a plurality of first scores, wherein each first score of the plurality of first scores is based on a term frequency and a global document frequency for each of the one or more words of each of the one or more n-grams of each of the one or more relevant files;
	perform vector analysis on the one or more relevant files to produce information about an unknown file; and
	produce a document vector based on averages of the plurality of first scores, wherein the document vector comprises a document for the one or more semantic concepts;
compare the unknown file with a model document;
assign a relevant score to the unknown file according to the comparison; and
	store the document vector in the memory”, as recited in the independent claims 19 and 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/23/2022